                                             Case 5:19-cv-05833-LHK Document 16 Filed 05/05/20 Page 1 of 8




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6
                                  7
                                  8                                     UNITED STATES DISTRICT COURT
                                  9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12        ALBERT VANDE STEEG, et al.,                     Case No. 19-CV-05833-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                        ORDER GRANTING MOTION TO
                                                                                            REMAND
                                  14              v.
                                                                                            Re: Dkt. No. 11
                                  15        FORD MOTOR COMPANY, et al.,
                                  16                     Defendants.

                                  17
                                  18            Plaintiffs Albert Vande Steeg and Lucinda Vande Steeg (collectively, “Plaintiffs”) bring
                                  19   this lawsuit against Defendants Ford Motor Company (“Ford”) and Chino Hills Ford (collectively,
                                  20   “Defendants”) for claims arising from Ford’s sale of an allegedly defective vehicle. Before the
                                  21   Court is Plaintiff’s motion to remand.1 Having considered the parties’ submissions, the relevant
                                  22   law, and the record in this case, the Court GRANTS Plaintiff’s motion to remand.
                                  23   I.       BACKGROUND
                                  24         A. Factual Background
                                  25
                                       1
                                  26     Plaintiffs’ motion to remand contains a notice of motion that was filed and paginated separately
                                       from the memorandum of points and authorities in support of the motion. Civil Local Rule 7-2(b)
                                  27   provides that the notice of motion and points and authorities should be contained in one document
                                       with the same pagination. See Civ. Loc. R. 7-2(b).
                                  28                                                     1
                                       Case No. 19-CV-05833-LHK
                                       ORDER GRANTING MOTION TO REMAND
                                          Case 5:19-cv-05833-LHK Document 16 Filed 05/05/20 Page 2 of 8




                                  1           Plaintiffs are residents of California. ECF No. 1-2 (“Compl.”) ¶ 2. Defendant Ford, a

                                  2    Delaware corporation operating in California, designs, manufactures, constructs, assembles,

                                  3    markets, distributes, and sells automobiles. Id. ¶ 4. Defendant Chino Hills Ford is a citizen of

                                  4    Nevada. Mot. at 6.

                                  5           Plaintiffs allege that in or about February 2013, “Plaintiffs purchased a 2013 Ford F-150,

                                  6    . . . which was manufactured and or distributed by Defendant [Ford].” Id. ¶ 8. When Plaintiffs

                                  7    purchased the 2013 Ford F-150 vehicle (the “Vehicle”), Plaintiffs “received an express written

                                  8    warranty, including a 3-year/36,000 mile express bumper to bumper warranty, a 5-year/60,000

                                  9    mile powertrain warranty, which . . . covers the engine and transmission.” Id. ¶ 9.

                                  10          Plaintiffs assert that those warranties provided that if “a defect developed with the

                                  11   [Vehicle] during the warranty period, Plaintiffs could deliver the [Vehicle] for repair services to

                                  12   Defendant’s representative and the [Vehicle] would be repaired.” Id. Plaintiffs allege that during
Northern District of California
 United States District Court




                                  13   the warranty period, the Vehicle developed a number of defects that “substantially impair the use,

                                  14   value, or safety of the Vehicle.” Id. ¶ 10.

                                  15          According to Plaintiffs, however, “Defendant and its representatives in this state have been

                                  16   unable to service or repair the Vehicle to conform to the applicable express warranties after a

                                  17   reasonable number of opportunities.” Id. ¶ 11. Indeed, Plaintiffs allege that when Plaintiffs

                                  18   “presented the Vehicle to Defendant’s representative,” Defendant “failed to commence the service

                                  19   or repairs within a reasonable time and failed to service or repair the Vehicle so as to conform to

                                  20   the applicable warranties within 30 days.” Id. ¶ 18.

                                  21      B. Procedural History
                                  22          On August 6, 2019, Plaintiffs filed a complaint against Defendants in California Superior

                                  23   Court for the County of Santa Clara. Compl. at 1. Defendant Ford was served with the summons

                                  24   and complaint on August 19, 2019. ECF No. 1 ¶ 3.

                                  25          Plaintiff’s complaint alleges seven causes of action: (1) violation of California Civil Code

                                  26   § 1793.2(d) against Ford, Compl. ¶¶ 8–16; (2) violation of California Civil Code § 1793.2(b)

                                  27   against Ford, id. ¶¶ 17–21; (3) violation of California Civil Code § 1793.2(a)(3) against Ford, id.

                                  28                                                     2
                                       Case No. 19-CV-05833-LHK
                                       ORDER GRANTING MOTION TO REMAND
                                             Case 5:19-cv-05833-LHK Document 16 Filed 05/05/20 Page 3 of 8




                                  1    ¶¶ 22-24; (4) breach of express written warranty in violation of California Civil Code §§ 1791.2(a)

                                  2    and 1794 against Ford, id. ¶¶ 25–28; (5) breach of the implied warranty of merchantability in

                                  3    violation of California Civil Code §§ 1791.1, 1794, and 1795.5 against Ford and Chino Hills Ford,

                                  4    id. ¶¶ 29–33; fraud by omission against Ford, id. ¶¶ 34–40; and negligent repair against Chino

                                  5    Hills Ford, id. ¶¶ 41–45.

                                  6            In Plaintiffs’ motion to remand, Plaintiffs claim that their cause of action for breach of the

                                  7    implied warranty of merchantability against Chino Hills Ford was a “typographical error.” ECF

                                  8    No. 11-1 at 1. It is not clear to the Court how the allegation of an entire cause of action against a

                                  9    defendant can be a “typographical error.” Nonetheless, Plaintiffs acknowledge that Chino Hills

                                  10   Ford “did not sell the Subject Vehicle to Plaintiffs.” Id.

                                  11           On September 18, 2019, Defendants removed Plaintiff’s complaint to federal court. ECF

                                  12   No. 1. Defendants’ notice of removal states that the Court has diversity jurisdiction over this case
Northern District of California
 United States District Court




                                  13   because the parties are diverse and because the amount in controversy exceeds $75,000. Id. at 5.

                                  14           On December 13, 2019, Plaintiffs filed the instant motion to remand. ECF No. 11

                                  15   (“Mot.”). On December 27, 2019, Defendants filed an opposition, ECF No. 13 (“Opp’n”), and on

                                  16   January 3, 2020, Plaintiffs filed a reply, ECF No. 14 (“Reply”).

                                  17   II.     LEGAL STANDARD
                                  18           A suit may be removed from state court to federal court only if the federal court would

                                  19   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                  20   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                  21   in federal court may be removed to federal court by the defendant.”). If it appears at any time

                                  22   before final judgment that the federal court lacks subject matter jurisdiction, the federal court must

                                  23   remand the action to state court. 28 U.S.C. § 1447(c).

                                  24           The party seeking removal bears the burden of establishing federal jurisdiction. Provincial

                                  25   Gov't of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). Moreover, the

                                  26   party seeking to establish federal jurisdiction must meet this burden “by a preponderance of the

                                  27   evidence.” Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992) (quoting McNutt v. General

                                  28                                                      3
                                       Case No. 19-CV-05833-LHK
                                       ORDER GRANTING MOTION TO REMAND
                                              Case 5:19-cv-05833-LHK Document 16 Filed 05/05/20 Page 4 of 8




                                  1    Motors Acceptance Corp., 298 U.S. 178, 189 (1936) (emphasis omitted)). “The removal statute is

                                  2    strictly construed, and any doubt about the right of removal requires resolution in favor of

                                  3    remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing

                                  4    Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).

                                  5    III.      DISCUSSION
                                  6              Under 28 U.S.C. § 1332(a)(1), federal courts have diversity jurisdiction over civil actions

                                  7    “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between . . .

                                  8    citizens of different States.” Plaintiffs’ motion to remand argues that the Court lacks diversity

                                  9    jurisdiction over this case because Defendants have failed to demonstrate that the amount in

                                  10   controversy exceeds $75,000. The Court agrees.

                                  11             Where, as here, it is not facially evident from the Complaint that the $75,000 amount in

                                  12   controversy was satisfied at the time of removal, a defendant must prove, by a preponderance of
Northern District of California
 United States District Court




                                  13   the evidence, that the amount in controversy meets the jurisdictional threshold. Valdez v. Allstate

                                  14   Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). When first filing a notice of removal, a defendant

                                  15   “need include only a plausible allegation that the amount in controversy exceeds the jurisdictional

                                  16   threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89, (2014) (citing

                                  17   18 U.S.C. § 1446(a)). However, “[e]vidence establishing the amount is required by

                                  18   § 1446(c)(2)(B) . . . when the plaintiff contests, or the court questions, the defendant’s allegation.”

                                  19   Id.

                                  20             Here, Defendants present two arguments that the amount in controversy exceeds $75,000.

                                  21   First, Defendants argue that Plaintiffs allege actual damages of at least $25,000.01 and additional

                                  22   civil penalties of twice the actual damages, for a total of over $75,000. Opp’n at 3–6. Second,

                                  23   Defendants argue that Plaintiffs claim attorney’s fees, which may “approach or exceed”

                                  24   $50,000.00. Opp’n at 6. The Court considers each argument in turn below.

                                  25          A. Actual Damages and Civil Penalties
                                  26             In the complaint, Plaintiffs’ prayer for relief includes actual damages and “a civil penalty

                                  27   in the amount of two times Plaintiffs’ actual damages pursuant to Civil Code section 1794,

                                  28                                                       4
                                       Case No. 19-CV-05833-LHK
                                       ORDER GRANTING MOTION TO REMAND
                                          Case 5:19-cv-05833-LHK Document 16 Filed 05/05/20 Page 5 of 8




                                  1    subdivision (c) or (e).” Compl. at 10. However, Plaintiffs specify a monetary amount only once,

                                  2    when they allege that “Plaintiffs suffered damages in a sum to be proven at trial in an amount not

                                  3    less than $25,000.01.” Compl. ¶ 13.

                                  4           Based on this allegation, Defendants argue that this case satisfies the amount in

                                  5    controversy requirement for diversity jurisdiction because Plaintiffs have alleged over $75,000 in

                                  6    actual damages and civil penalties alone. Opp’n at 3–6. Plaintiffs disagree and respond that the

                                  7    above allegation sets forth “total damages” of $25,000.01, “which include[s] both actual damages

                                  8    and civil penalties” authorized by California Civil Code 1794(c) and (e). Mot. at 4. The Court

                                  9    finds that this allegation is ambiguous and thus insufficient to meet Defendants’ burden to

                                  10   establish removal. See Provincial Govt’s of Marinduque, 582 F.3d at 1087 (“The defendant bears

                                  11   the burden of establishing that removal is proper.”).

                                  12          Edwards v. Ford Motor Company is on point. No. CV 16-05852 BRO (PLAx), 2016 WL
Northern District of California
 United States District Court




                                  13   6583585 (C.D. Cal. Nov. 4, 2016). There, the plaintiff brought a similar case against Ford for

                                  14   defects in the plaintiff’s vehicle. Id. at *1. The plaintiff alleged in the complaint that he “suffered

                                  15   damages in a sum to be proven at trial that exceeds $25,000.” Id. * 3. In opposing the plaintiff’s

                                  16   motion to remand, Defendants argued that this allegation signified “‘actual damages’ separate

                                  17   from a civil penalty amount.” Id. at *4. Nonetheless, the court found that this statement was

                                  18   ambiguous and that “the amount in controversy is unclear from the face of Plaintiff’s complaint.”

                                  19   Id. at *3. Additionally, the court held that neither the Defendants nor the complaint itself provided

                                  20   “any facts that would allow the Court to determine the amount of actual damages.” Id. at *4.

                                  21   Thus, “because removal jurisdiction is strictly construed against removal,” the court found that the

                                  22   ambiguity weighed against removal. Id.

                                  23          Here, as in Edwards, Defendants ask the Court to construe an ambiguity regarding

                                  24   Plaintiff’s use of the word “damages” in favor of removal by reading Plaintiff’s allegation of

                                  25   “damages” to mean “actual damages.” See id. at *3–4; Compl. ¶ 13. Defendants argue that the

                                  26   term “damages” can only mean actual damages and not civil penalties, but Defendants do not cite

                                  27   any evidence or case law to support their proposed construction. See Opp’n at 3. The Ninth

                                  28                                                      5
                                       Case No. 19-CV-05833-LHK
                                       ORDER GRANTING MOTION TO REMAND
                                          Case 5:19-cv-05833-LHK Document 16 Filed 05/05/20 Page 6 of 8




                                  1    Circuit requires this Court to resolve “any doubt about the right of removal . . . in favor of

                                  2    remand.” Moore-Thomas, 553 F.3d at 1244. Because Defendants have not provided a basis for

                                  3    the Court to interpret “damages” to mean “actual damages,” the Court must resolve this

                                  4    ambiguous allegation in favor of remand. See id.

                                  5           Defendants also argue in passing that Plaintiffs seek “incidental and consequential

                                  6    damages, punitive damages, and prejudgment interest.” Opp’n at 7. However, Defendants fail to

                                  7    quantify any of these forms of relief. Without any amounts for these different forms of relief, the

                                  8    Court cannot assess whether this case meets the amount in controversy requirement. Thus, here

                                  9    too Defendants fail to satisfy their burden to demonstrate by a preponderance of the evidence that

                                  10   the amount in controversy exceeds $75,000.

                                  11          Finally, Defendants offer one other piece of “evidence” to estimate the actual damages: the

                                  12   suggested retail price for the Vehicle, which Defendants claim was $50,830.00. See Opp’n at 7
Northern District of California
 United States District Court




                                  13   (citing ECF No. 13-1 (“May Decl.”) ¶ 8, Ex. B). However, as Plaintiffs point out, Defendants ask

                                  14   the Court to speculate as to the actual purchase price of the Vehicle with no other information.

                                  15   Reply at 4. Courts in nearly identical cases against Ford have found that merely providing the

                                  16   retail price of the vehicle at issue without providing information on the actual sales price leaves

                                  17   “considerable doubt as to the amount in controversy.” See, e.g., Chajon v. Ford Motor Company,

                                  18   No. 2:18-cv-10533-RGK(RAOx), 2019 WL 994019 (C.D. Cal. Jan. 8, 2019) (citing Tokmakova v.

                                  19   Volkswagen Group of America, Inc., No. CV 12-04666 SJO (PJWx), 2012 WL 12952629, at * 3

                                  20   (C.D. Cal. Aug. 1, 2012)). As above, in light of this uncertainty, the Court must resolve any doubt

                                  21   “in favor of remand.” See Moore-Thomas, 553 F.3d at 1244.

                                  22          In sum, the Court finds that Defendants have only demonstrated by a preponderance of the

                                  23   evidence that the amount of damages, including civil penalties, is at least $25,000.01.

                                  24      B. Attorney’s Fees
                                  25          Because Defendants’ have only established damages of $25,000.01, Defendants must be

                                  26   able to demonstrate by a preponderance of the evidence that at least an additional $50,000 is at

                                  27   stake in the instant case. Defendants only other argument is that the attorney’s fees may

                                  28                                                      6
                                       Case No. 19-CV-05833-LHK
                                       ORDER GRANTING MOTION TO REMAND
                                          Case 5:19-cv-05833-LHK Document 16 Filed 05/05/20 Page 7 of 8




                                  1    “approach or exceed” $50,000. See Mot. at 6. The Ninth Circuit has held that, “if the law entitles

                                  2    the plaintiff to future attorneys’ fees if the action succeeds, . . . the defendant may attempt to prove

                                  3    that future attorneys’ fees should be included in the amount in controversy.” Fritsch v. Swift

                                  4    Transportation Co. of Arizona, LLC, 899 F.3d 785, 794 (9th Cir. 2018). “The defendant retains

                                  5    the burden, however, of proving the amount of future attorneys’ fees by a preponderance of the

                                  6    evidence.” Id. at 788. The Court finds that Defendants fail to demonstrate by a preponderance of

                                  7    the evidence that the attorney’s fees in this case will be at least $50,000.

                                  8           Here, to substantiate their claim that the attorney’s fees may exceed $50,000, Defendants

                                  9    provide a declaration in which Defendants’ counsel attests that “it is not uncommon, and in fact

                                  10   quite regular, for attorney’s fees and cost awards (or resolutions through informal discussions with

                                  11   opposing counsel) to exceed $50,000.00” in cases “[involving] Song-Beverly and Magnuson-

                                  12   Moss [Act claims].” May Decl. ¶ 5. Defendants also provide one example of a motion for
Northern District of California
 United States District Court




                                  13   attorney’s fees submitted by Plaintiff’s counsel in a different case, Faghani v. Ford Motor

                                  14   Company, where the plaintiff requested $300,483.00 in attorney’s fees after the case ended in a 4-

                                  15   day bench trial. Id. ¶ 6, Ex. A (the “Faghani motion”).

                                  16          However, Defendants do not assert that the instant case is comparable to Faghani. In fact,

                                  17   upon reviewing the Faghani motion, the Court finds that the proceedings in Faghani are likely not

                                  18   representative. For example, the Faghani motion argues that the attorney’s fees incurred were

                                  19   greatly increased as a result of the defendants’ litigation tactics, including “systematically

                                  20   obstructing Plaintiff’s discovery efforts,” and “engaging in bad faith conduct that resulted in the

                                  21   Court levying . . . sanctions against Ford.” May Decl., Ex. A at 1. In this case, the Court expects

                                  22   that Defendants will not engage in similar conduct, which would needlessly multiply proceedings

                                  23   and attorney’s fees. Moreover, Defendants do not provide any other information regarding

                                  24   Faghani, such as the damages requested in the complaint or the jury verdict, which would allow a

                                  25   comparison of Faghani to the instant case. The Court thus lacks any basis to find that the instant

                                  26   case would involve the same amount in attorney’s fees as Faghani.

                                  27          Without any other evidence, the Court may not merely accept Defendants’ assertion that “it

                                  28                                                      7
                                       Case No. 19-CV-05833-LHK
                                       ORDER GRANTING MOTION TO REMAND
                                             Case 5:19-cv-05833-LHK Document 16 Filed 05/05/20 Page 8 of 8




                                  1    is not uncommon, and [is] in fact quite regular, for attorneys’ fees and cost awards . . . to exceed

                                  2    $50,000.” May Decl. ¶ 5. Defendants’ mere assertion that attorney’s fees regularly exceed

                                  3    $50,000 does not explain how the instant case relates to the “regular” case, i.e., whether the instant

                                  4    case is comparable to, or is more or less complex than, counsel’s usual experience litigating “these

                                  5    cases.” See id. As a result, the Court finds that Defendant has failed to substantiate any specific

                                  6    amount in potential attorney’s fees by a preponderance of the evidence. See Fritsch, 899 F.3d at

                                  7    788.

                                  8          C. Total Amount in Controversy
                                  9             In sum, the Court finds that Defendants have only established by a preponderance of the

                                  10   evidence that the amount in controversy exceeds $25,000.01. This does not exceed the $75,000

                                  11   amount in controversy requirement for diversity jurisdiction. Thus, Defendants have failed to

                                  12   meet their burden to demonstrate that the Court has diversity jurisdiction over this case.
Northern District of California
 United States District Court




                                  13   IV.      CONCLUSION
                                  14            For the foregoing reasons, Plaintiffs’ motion to remand is GRANTED.

                                  15   IT IS SO ORDERED.

                                  16
                                  17   Dated: May 5, 2020

                                  18                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  19                                                    United States District Judge
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                     8
                                       Case No. 19-CV-05833-LHK
                                       ORDER GRANTING MOTION TO REMAND
